 INTERNATIONAL WOODWORKERS OF AMERICA405mendations, and that certification be withheld until such time as theBoard has passed upon the findings and conclusions of the hearingofficerdesignated for the purpose of conducting the hearing.Weshall further direct that in conjunction with such a hearing, the Re-gional Director serve notice thereof upon Seymour, as a possible em-ployer of the employees involved, as well as upon the parties to thisproceeding, thereby making it possible for the Petitioner, if victoriousat the election, thereafter to be certified as the bargaining representa-tive of the employees sought, whether they ultimately be found to bein the employ of the instant Employer or of Noah Seymour, as the casemay be.[The Board directed that the Regional Director for the Second Re-gion shall, within ten (10) days from the date of this Direction, openand count the ballots of Walter Dozier, William Gaylord, GeorgeGholson, Thomas Jackson, Lilly Jefferson, Sylvester Jefferson, RosaLamb, William Mullen, David Reed, Cora Seymour, Roosevelt Ward,Oneil Wright and Jasper Etheridge, and serve upon the parties a re-vised tally of ballots, and issue a certification of results.][The Board ordered that if the Petitioner has received a majorityof the votes cast, a hearing be held to determine the issues raised.][The Board further ordered that if a hearing is held, the hearingofficer shall serve upon the parties (including Noah Seymour) a reportcontaining resolutions of the credibility of witnesses, findings of fact,and recommendations to the Board as to the disposition of the issuesraised at the hearing.Within ten (10) days of receipt of such report,any party may file with the Board in Washington, D. C., an originaland six copies of exceptions, serve a copy upon each of the otherparties, and file a copy with the Regional Director. If no exceptionsare filed, the Board will adopt the hearing officer's recommendations.][The Board further ordered the above-entitled matter referred tothe Regional Director for the Second Region for disposition.]MEMBER MulmocK took no part in the consideration of the aboveThird Supplemental Decision, Direction, and-Order.InternationalWoodworkers of America, AFL-CIO, Local Union13-433 (Ralph L. SmithLumberCompany)andCharles R.Hatfield.Case No. 20-CB-408.February 00, 1957DECISION AND ORDEROn January 30, 1956, the Board issued an order in this case adopt-ing the findings, conclusions, and recommendations of the IntermediateReport of Trial Examiner Howard Myers, no statement of exceptions117 NLRB No. 53. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the report having been timely filed.The Trial Examiner hadfound that the Respondent's actions in attempting to cause and actuallycausing the Employer to discharge the Charging Party, Hatfield,were violative of Section 8 (b) (1) (A) and 8 (b) (2) of the Act.To remedy the violations found the Board ordered the Respondentto cease and desist from the conduct found to be unlawful and to takecertain affirmative action.On February 7 the Respondent moved that the Board reopen thecase on the ground that its delay in filing exceptions was due to othercommitments and inefficiency in mimeographing service.The Boardon February 13, 1956, denied this motion as lacking in merit.Thereafter the case was considered by the United States Court ofAppeals for the Ninth Circuit upon the Board's petition for summaryentry of decree.The court, on August 6, 1956, remanded the case tothe Board with directions to consider the matter on the merits "includ-ing the objections of Respondent which are in its office" inasmuch asthe said objections (exceptions) had actually arrived in Washington,D: C., on the due date but were undeliverable because the Board'soffice was closed, and did not by their late delivery interfere with theBoard's processing of the case.In addition to its exceptions to the Intermediate Report, the Re-spondent has filed a brief and a supplementary brief in support of itsexceptions.Its request for oral argument was denied in the Board'saforesaid order of January 30, 1956.Pursuant to the court's remand of this case the Board has now con-sidered the Intermediate Report, the Respondent's exceptions andbriefs, and the entire record in the case. It has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Boardhereby adopts the findings, conclusions, and recommendations of theTrial Examiner with the additions noted below.As the Respondent'sposition is adequately set out in the record, the exceptions and thebriefs, we again deny its request for oral argument.The Trial Examiner based his finding that Hatfield had made a fulland unqualified tender of dues before his discharge, hence that the dis-charge demanded by Respondent was in violation of Section 8 (b) (1)(A) and (2) of the Act, upon the Board's decision inAluminumWorkers International Union (The Metal Ware Corporation),111NLRB 411, 112 NLRB 619, which has since been enforced by theUnited States Court of Appeals for the Seventh Circuit.' The court'sopinion makes no specific reference to the Board's construction of theAct that "a full and unqualified tender made any time prior to actual'discharge, and without regard as to when the request for discharge1230 F.2d 515(C. A. 7). INTERNATIONAL WOODWORKERS OF AMERICA407may have been made, is a proper tender and a subsequent dischargebased upon the request is unlawful."Reference is made by the courtto the obvious good faith of the employee in question and to her, havingmade full tender before "the operative demand" for discharge,language which the Respondent here would construe as indicating asignificant change from, or rejection of, the quoted Board constructionof the Act.We do not so construe the court's opinion.We view thecourt's decision as an analysis of the particular facts in the light ofthe statutory purpose of Section 8 (a) (3) and (b) (1) to bar "freeriders," and not as implying that tender is meaningless once a unionhas effectually, in the circumstances, demanded a discharge.Since enforcement of theAluminum Workerscase, we have appliedthe principle of recognizing a valid tender before actual discharge ina case involving the tender of an initiation fee.SeeTechnicolor Mo-tionPicture Corporation,115NLRB 1607.2We there held thatcausing an employer to discharge an employee after tender of theinitiation fee was a violation of Section 8 (b) (1) (A) and (2) of theAct.Frequent demands for discharge had preceded the fee paymentand had continued up to the day on which the discharge actuallyoccurred and on which, incidentally, the employee's membershipapplication was accepted by the union.The Respondent contendsthat the present case is distinguishable from theTechnicolorcase be-cause it never did accept Hatfield's tender of initiation fee and dues,thus refusing to waive late payment.We do not agree.We deem theTechnicolordecision controlling.When it became clear on May 10,about the time the first request for discharge was received, that theRespondent would no longer postpone its demand that he join as ithad the previous fall, Hatfield made several attempts to sign what-ever was necessary for union membership and dues payment.OnMay 13 a job steward of the Union, qualified to take Hatfield's appli-cation, did so.But on May 16 the Union's business agent, who hadalready gotten membership approval for the discharge unknown tothe job steward, again demanded the discharge on the ground thatHatfield was "ineligible for membership."No contention was madeby the Respondent that the tender vas insufficient, and, as found bythe Trial Examiner, the Respondent had established a practice ofaccepting signed checkoff slips as a full and unqualified tender ofinitiation fees and dues.In the circumstances we find that Hatfieldcould not be deemed a "free rider" from the time on May 13 when heexecuted the checkoff slip supplied to him by the job steward andhanded to the Employer's storekeeper in the customary manner.Hisdischarge thereafter, on May 17, cannot be, defended under the union-shop agreement.2Member Bean notes his dissent in theTechnicolor Motion Picture Corporationcase, butwishes to state that he considers himself bound by that decision. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found no merit in the exceptions to the IntermediateReport filed by the Respondent, we shall issue-the order recommended-therein.ORDERUpon the basis of the above findings of fact and the entire recordin the case, and pursuant to Section 10 (c) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhereby orders that the Respondent, InternationalWoodworkers ofAmerica, AFL-CIO, Local Union No. 13-433, its officers, representa-tives, agents, successors, and assigns, shall:1.Cease and desist from :(a)Attempting to cause and causing Ralph L. Smith LumberCompany, its officers, agents, successors, and assigns, to discharge anyof its employees except in accordance with the terms of a valid union-shop contract, or in any other manner attempting to cause saidCompany, its officers, agents, successors, and assigns, to discriminateagainst any of its employees in violation of Section 8 (a) (3) of theAct.(b)Restraining or coercing employees or prospective employees ofRalph L. Smith Lumber Company, or of any other employer, in theexercise of their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection,and to refrain from any or all of such activities except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as author-ized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post immediately in conspicuous places in the business officeof InternationalWoodworkers of America, AFL-CIO, Local UnionNo. 13-433, at Anderson, California, and in all places where noticesto its members are customarily posted, copies of the notice attachedhereto marked "Appendix A." 3 Copies of said notice, to be furnishedby the Regional Director for the Twentieth Region, shall, after beingduly signed by Respondent, be posted by it immediately upon receiptthereof and be maintained by it for a period of at least sixty (60)consecutive days thereafter.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.3In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." INTERNATIONAL WOODWORKERS OF AMERICA409(b)Mail to said Regional Director signed copies of the aforesaidnotice for posting, Ralph L.Smith Lumber Company willing, at theCompany's woods operations where notices to its employees are cus-tomarily posted.(c)Make Charles R. Hatfield whole for any loss of wages he mayhave sustained as the result of the unfair labor practices in the mannerset forth in the Intermediate Report and Recommended Order in thesection entitled"The Remedy."(d)Notify the Regional Director,in writing,within ten(10) daysfrom the date of this Order,what steps the Respondent has taken tocomply herewith.APPENDIXNOTICE TO ALL MEMBERSOF INTERNATIONALWOODWORKERS OF AMERICA,AFL-CIO,LOCAL UNIONNo.13-433,AND TO ALL EMPLOYEES OFRALPI-IL. SMITHLUMBERCOMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, wehereby notify our members and the employees ofRalph L. Smith Lumber Company, that :WE WILL NOT cause or attempt to cause Ralph L.Smith LumberCompany, its officers, agents, successors,or assigns,to discriminateagainst any employee or prospective employee in violation ofSection 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees or prospective em-ployees of Ralph L. Smith Lumber Company,its officers,agents,successors,or assigns,or of any other employer,in the exerciseof the rights guaranteed in Section 7 of the Act, or in their rightto refrain from all or any such concerted activities,except to the-extent that suchright maybe affected by the proviso in Section8 (b) (1) (A) of the Act,or by an agreement requiring member-ship in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.WE WILLmake Charles R. Hatfield whole for any loss of paysuffered because of the discrimination against him.INTERNATIONAL WOODWORKERS OF AMERICA,AFL-CIO, LOCAL UNIONNo. 13-433,Labor Organization.Dated---------------- By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon an amended charge duly filed on August 16, 1955,1 by Charles R. Hatfield,theGeneral Counsel of the National Labor Relations Board, herein respectivelycalled the General Counsel2 and the Board, by the Regional Director for theTwentieth Region (San Francisco, California), issued his complaint, dated August17, against InternationalWoodworkers of America, Local Union 13-433, affiliatedwith the Congress of Industrial Organizations, herein called Respondent, and onoccasions called the Union, alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning of Section8 (b) ( I ) (A) and (2) and Section 2 (6) and (7) of the National Labor RelationsAct, 61 Stat. 136, as amended, herein called the Act.Copies of the amended charge and complaint, together with notice of hearingthereon, were duly served upon Respondent and Hatfield.With respect to the unfair labor practices, the complaint alleged in substancethat on or about May 16, Respondent unlawfully attempted to cause, and on oraboutMay 17, unlawfully caused Hatfield's Employer, Ralph L. Smith LumberCompany, herein called the Company, and on occasions called the Employer, todischargeHatfield from its employ thereby causing his Employer to discriminateagainst him in violation of Section 8 (a) (3) of the Act.On August 25, Respondent duly filed an answer denying the commission of thealleged unfair labor practices.Pursuant to due notice, a hearing was held on September 28, 29, and 30 atRedding, California, before the duly designated Trial Examiner.The General Coun-sel and Respondent were represented by counsel and were afforded full opportunityto be heard, to examine and cross-examine witnesses, to introduce pertinent evi-dence, to argue orally at the conclusion of the taking of evidence, and to file briefsand proposed findings of fact and conclusions of law on or before October 20?Briefs have been received from the General Counsel and from Respondent's counselwhich have been duly considered.Upon the entire record in the case, and from his observations of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF THE EMPLOYERRalph L. Smith Lumber Company, a Missouri corporation, has its principal officesand place of business in Anderson, California, where it is engaged in, and duringall times material herein was engaged in, manufacturing and selling lumber andlumber products.During 1954, it sold and shipped from its Anderson plant, theemployees of which are the only ones concerned in this proceeding, and from itsother California plants lumber and lumber products exceeding $7,000,000 to cus-tomers located outside the State of California.Upon the above undisputed facts the Trial Examiner finds that the employer hereinvolved is engaged in, and during all times material was engaged in, commercewithin the meaning of the Act and that it will effectuate the policies of the Act forthe Board to assert jurisdiction in this proceeding.H. THE LABOR ORGANIZATION INVOLVEDiInternationalWoodworkers of America, Local Union 13-433, affiliated with theCongress of Industrial Organizations, is a labor organization admitting to member-ship employees of the Employer here involved.III.THE UNFAIR LABOR PRACTICESThe question presented is whether Respondent violated the Act when Ralph L.Smith Lumber Company, Hatfield's Employer, bowed to Respondent's insistent de-mands and discharged Hatfield on May 17, 1955. From the evidence establishedat the hearing, most of which is not in dispute, the Trial Examiner is convinced, andfinds, that, on the authority of the Board's decisions inAluminum Workers Inter-1Unless otherwise noted all dates refer to 19552 This term specifically includes counsel for the General Counsel appearing at the hearing.3 At the request of Respondent's counsel, the time to file briefs was extended to and in-cluding November 7. INTERNATIONAL WOODWORKERSOF AMERICA411national Union Local No. 135, AFL(111 NLRB 411 and 112 NLRB 619)4 the ques-tion must be resolved against Respondent.The facts upon which this conclusion isbased may be summarized as follows:Under date of October 4, 1950, the Company entered into a contract with Respond-ent, the certified collective-bargaining representative of the Company's productionand maintenance employees, including those employed as such in the Company'swoods operations.Said contract, as amended from time to time, was in full forceand effect during all times relevant to this proceeding and contains a provision re-quiring, as a condition of employment, that all employees covered must becomemembers within a specific time and thereafter maintain said membership in goodstanding.In October 1954 Hatfield, Paul Thomas, and Walter Spangle were hired by theCompany as woods operators and as such were within the unit described in theagreement.In the latter part of November 1954, Respondent's business agent, Robert P.Crimmins, informed Hatfield, Thomas, and Spangle that they had been employed bythe Company the prerequisite length to time to make each obliged to join Respondent.After some discussion, Crimmins agreed, solely because the Company was aboutto shut down its woods operations for the winter, not to insist upon the three em-ployees joining Respondent at that time provided that if, and when, they returnedto the Company's employ with the reopening of the operations in the spring, theywould join the Union.At the time of the seasonal shutdown (about November 28),Hatfield had been in the Company's employ 42 days (having worked 23 days),Thomas had been employed 40 days (having worked 25 days), and Spangle had beenemployed 51 days (having worked 34 days).About mid-March 1955, the woods operations reopened and Hatfield, Thomas, andSpangle were rehired in positions covered by the contract. It was not, however,untilMay 5 that any one of the three was requested by any union official to joinRespondent.On that day, Ernest Dickey, a vice president of the Union and alsoitshead woods steward, requested Hatfield, Thomas, and Spangle to sign unionmembership application cards.The last two named did so.Hatfield, however,refused the card Dickey offered him, stating that he had signed one the previous fall.When Crimmins arrived at the camp later that day, May 5, Dickey told him ofhis conversation with Hatfield.Either that evening or the following morning,Crimmins searched the Union's records and discovered that Hatfield had not appliedfor membership nor had he paid the required initiation fees or dues.On May 6, Crimminsagainwent to the woods and, during a conversation withHerbert Johnson, the Company's woods timekeeper, payroll clerk and keeper ofthe company store,5 stated that he intended to demand Hatfield's discharge becauseHatfield had not joined the Union pursuant to theunion-shop clause of the contractbetween Respondent and the Company.Under date of May 6, Crimmins wrote the Company requesting Hatfield's dis-charge for failure to join the Union. Because of the intervening weekendCrimmins' letter did not arrive at the Company's main offices until May 9 and itwas not received by Arthur B. Hood, the Company's vice president and generalmanager to whom the letter was addressed, until May 10, due to Hood's absencefrom his office.That evening,May 10, after Hood had told Walter D. Hansen, the loggingsuperintendent, of the contents of Crimmins' letter, Hansen replied, to quote fromHansen's credited testimony, "Well, there is something wrong. I have talked to Mr.Hatfield and Mr. Hatfield expressed to me his willingness to join the Union, andalso stated that he had believed that he had been signed in, but that if there wasanything wrong he would certainly like to take care of it." 6* See alsoBiscuit and Cracker Workers Local Union, No. 405,109 NLRB 985,enfd. onother grounds, 227 F 2d 573 (C. A 2)5 The record is clear, and the Trial Examiner finds, that Johnson is, and during all timesmaterial was, a nonsupervisnry employee9Hansen's conversation with Hatfield* took place in a company bus during the May 10noon hour and in the presence of some 12 or 14 other company employees. According toHansen's credited and undenied testimony the following then took placeI told Mr Hatfield that I had heard that his discharge was going to be demandedand there might be some trouble, and I asked him what the situationwas.I askedhim if he was a conscientious objector to unionism, or joining the union.He saidhe was not. I suggested that he take care of it.He said, "Well, I am perfectly will-ing to join the union."He seemed most cooperative.He wasn't hostile,but he wasdocile.I turned to members in the bus, crewmen in the bus, and I said, in effect, 412DECISIONSOF NATIONALLABOR RELATIONS BOARDThe fallers, of which Dickey was one, had quit work early on May 10, andDickey thereupon went fishing.When he returned to camp that evening he wastold by Harvey Watson, the union's recording secretary for the woods operations,that Hatfield had been looking for him to order "to sign a, card to enter the Union."At approximately 6:30 on the morning of May 11, shortly before starting time,Hatfield walked into the company store and asked Johnson to sign him "into theUnion."Johnson replied that he had no authority to do so and suggested that hesee Dickey.After work that evening, Hatfield returned to the company store andinquired of Johnson where he could find Dickey. Johnson pointed out the com-pany house in which Dickey lived.Hatfield went there but Dickey was not athome.Hatfield then returned to the store and asked Charles Holbert, a landingor side rod foreman, to kindly inform Dickey that he had been trying to contactDickey in order to join the Union.Crimmins testified, and the Trial Examiner finds, that during the course of aconversation with Hansen on the morning of May 11, the latter told him that hewould either have Hatfield join the Union shortly or at least have Hatfield pay therequired union dues; and he replied that in his letter of May 6, he did not enlisttheCompany's aid in obtaining Hatfield's membership but only requested theCompany discharge him.On the morning of May 12, just prior to the departure of the camp bus for thewoods, Hansen told Dickey that Hatfield was anxious to join the Union and there-fore he would like "to get the mess" straightened out.Dickey replied that he hadno personal objections to Hatfield but the matter was out of his hands and thereforehe could not "do anything about it."While Dickey and Hansen were having the above-related conversation Hatfieldentered the company store and told Johnson that he was desirous of locating Dickeyin order to join the Union.When Johnson informed him that Dickey was enteringthe bus, Hatfield immediately went to the bus and, according to Dickey's creditedand uncontradicted testimony, the following ensued between him and Hatfield:... he (Hatfield) came up to the window where I was, and the window wasup.... He tapped on the window and asked did I have them cards for himto sign that morning.Before I could give him an answer, the bus driver droveon. . . . However, after we got to the woods.Hatfield came up to whereIwas working and asked me why didn't I have the cards for him to sign. Itold him that everything was beyond my control at the time and I couldn't lethim sign any cards.We had already had our crewmeeting atthe camp [theprevious] night .7Between the time Hatfield saw Dickey in the bus on May 12, and the time he spoketo him in the woods, as more fully described immediately above, Hatfield returnedto the company store, requested pen and paper of Johnson, and then wrote and signedthe,following, which he handed to Johnson:Ihave offered to join the unionas soon asthe papers are offered to me tosign I will do so .8On the morning of May 13, James M. Gordon, a union woods job steward who hadbeen hospitalized from May 2 until May 12, came into the company store to makesome purchases.During the conversation Johnson had with him, he apprised Gordonof the Hatfield affair. Johnson then stated that he thought the Union had mis-handled the situation.Gordon agreed that the matter had not been handled cor-rectly, and said that, under the circumstances, he "would be willing to sign Hatfieldinto the union."After Gordon had left, Johnson prepared for Hatfield's signaturea letter addressed to the Company, for the attention of Hansen, reading as follows:Please find enclosed my authorization for the deduction of union dues andinitiation fees which have been signed by me this date to be considered as nunc-pro-tunc to 1 November 1954.."Here is a good man that wants to join your unionCan't some good union signhim up' At least one man replied, "There is no job steward here Jim Gordonis sick.Why doesn't he go to the [Company] camp and see Dickey?" I suggested thathe (Hatfield) do that. [Hatfield] told me of his trouble to get to camp.He was rid-ing from Redding with a group of people that didn't normally go to camp to get towork. . . . He said he would make every effoi t to do so.'At a meeting of the woods operators held at thecamp onthe night of May 11, Crim-mins' action with respect to his demand for Hatfield's discharge was unanimously ratifiedby the memberspresent.6 The above was erroneously dated May 13. INTERNATIONAL WOODWORKERS OF AMERICA413You are authorized by me to make the deductions from my pay check inaccordance with the enclosed union deduction slip.When Gordon returned to the store later that morning, Johnson showed him theletter.While they were discussing it, Johnson received a radio call requesting acertain machine part for a caterpillar. Johnson told the caller that he would bringthe part and then asked Gordon if he wished to join him.After replying in theaffirmative,Gordon suggested that Johnson wait a few minutes until he went tohis house 9 to obtain some union checkoff forms in order to "sign Hatfield into theunion."Gordon and Johnson went to the place where Hatfield was working and gave himthe original and a copy of the letter which Johnson had typed.After Gordon andJohnson had explained to Hatfield the purpose and nature of the letter, and afterHatfield had stated that he had endeavored to join the Union on several occasionsbut no one would sign him up, Gordon prepared a membership application card whichHatfield signed and returned to Gordon.Hatfield then signed the letter Johnson hadprepared and several carbon copies thereof.The original was handed to Johnsonand one of the signed carbon copies was sent to Respondent.Gordon signed theapplication card as subscribing witness and after signing the aforesaid letter, placedunder his signature, "Job Steward International Woodworkers of America, C. I. O.Local 13-433."That afternoon, May 13, Hatfield informed Gordon and Johnson that he regrettedsigning the letter, authorizing the Company to remit to the Union dues dating backto November 1, 1954, because he had ascertained that "the others were not payingback dues."After some discussion, Gordon destroyed the letter and prepared acheckoff dues slip normally used by the Union and the Company, which, after Hat-field had signed it, was given to Johnson. Sometime between May 13 and May 15,Johnson noted on the Company's records and upon the original checkoff form anotation that Hatfield's dues deduction was to begin with the payroll period com-mencing May 15.10While Crimmins was at the camp on May 14, he was told by Gordon that Hatfieldhad signed an application card and a checkoff slip.Crimmins, after telling Gordonthat he had received a copy of the "nuns-pro-tunc" letter, stated that he "wished"thatGordon had not signed up Hatfield.When Gordon offered Hatfield's signedapplication card to Crimmins, the latter refused it, suggesting that Gordon retain it.11Under date of May 16, Crimmins wrote the Company and, after stating that he hadreceived a copy of Hatfield's "nunc-pro-tunc" of May 13, again requested that Hat-field be discharged for failure to comply with the provisions of the union-securityclause of the contract.The Company complied with this request and dischargedHatfield on May 17.Under date of May 20, the Company, at Hatfield's request, sent the Union a checkfor $23.50 being payment of Hatfield's initiation fees and his May 1955 dues whichamount was deducted from his pay for the period commencing May 15.in part, that the check could not be accepted because Hatfield was not a member ofthe Union nor was he eligible to become one.On July 14, the Company reinstated Hatfield and he worked until he was dis-charged, sometime in August, for failure to report for work as a result of beingarrested for disturbing the peace.Under date of July 21, Frank W. Shuman, Esquire, Hatfield's attorney, wrote theUnion as follows, a copy of which was sent to the Company:As you know, Mr. Charles R. Hatfield has been reinstated by the Ralph L.Smith Lumber Company as of July 14th, 1955.9 Gordon lived in a company house located at the camp.10The employees covered by the contract were paid twice a month. The usual procedure,apparently with Respondent's approval, was to make deductions for union dues, etc , fromthe second pay period of each month In cases where employees signed checkoff slips priorto the 15th of the month the deductions, were, made from their second pay of that monthotherwise-the deduction, were made the following month11Upon the entire record, including Respondent's constitution and bylaws, the TrialExaminer finds that Gordon, in his capacity as woods shop steward, was an,agent [,,f theUnion within the meaning of Section 2 (13) of the Act and therefore his actions a1i con-duct as such representative are attributable to RespondentInternational Longshoremen'sand Warehousemen's Union (Sunset and Twine Company),79 NLRB 1487, 1509;N L. R. B.v AcmeMattress Co, Inc,192 F. 2d 524 (C. A7) ; International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, Local 152 (The Lane Construc-tionCorporation),111 NLRB 952. 414DECISIONSOF NATIONAL LABOR RELATIONS BOARDEnclosed find my trust fund checkin the sumof $30.50; this sum represents$20.00initiationfee for joining the unionand duesof $3.50 per month for themonths of April, May and June.It is understood that the succeeding monthswill be deducted from his pay in theusual mannerby Ralph L. Smith LumberCompany and forwarded to you.If there is anyquestionconcerningMr. Charles R. Hatfield's applicationto join the union, this letter also constitutes such a request and application forjoining same.On July 27, Respondent's counsel wrote Shuman that the Union was returninghis checkbecauseit could not accept it since Hatfield was ineligible for membership.At no time has Respondent questioned the sufficiency of the amount tendered by,or onbehalf of, Hatfield, either to Hatfield, to his attorney, or to the Company.Respondent vigorously contends that the Board in theAluminumcase did not make"good law."Italsocontends that the Board'spronouncementsthereinmust benarrowly construed otherwise a conflict with them and the Act will necessarily arisesincethe broadlanguageused by the Board indicates that "a tender of dues nomatter when made is goodso long as itismade before actual discharge."With thesecontentions the Trial Examiner cannot concur.Respondent also arguesthat the facts in theAluminumcase are quite differentfrom thosein the instantin that,amongthings,Hatfield nevermade abona fide at-temptto join the Union nor did he make a full and unqualified tender of his initia-tionfees and dues.Itwas conceded at the hearing by the General Counsel that a valid union shopwas in effectbetween Respondent and the Company at thetimeHatfield was inthe latter's employ and that Hatfield was covered by it; that as of the time the Unionfirst requested his discharge, Hatfield was delinquent in his obligations to theUnionsincehe had been employed by the Company more than 30 days without hav-ing tendered the requiredinitiationfee and dues.The credible evidence establishes, however, that Spangle and Thomas were ex-actly in the same position as Hatfield at the time each of them signed a membershipapplicationcard on May 5. As found above, all three men were hired at aboutthe same time in October 1954, and were laid off at about the same time the nextmonth because of the shutdown of the Company's woods operations. Shortly be-foretheir layoffs, Crimmins agreed, although he lcnew,,,that.Hatfield, Thomas, andSpanglehad been in the Company's employ more than 30 days, to waive the im-mediatepayment of the initiation fees and dues of the aforesaid persons providedthat they would join the Union if, and when, they were rehired by the Company,uponthe reopening of the woods operations the following spring.The credible evidence further shows that Hatfield, Thomas, and Spangle returnedto work about mid-March 1955; that each worked 8 days in March and 12 days inApril; that on May 5, at Dickey's solicitation, Thomas and Spangle each signed unionmembership application cards; that they also signed checkoff slips which were laterturned over to the Company; that when Dickey asked Hatfield on May 5 to sign anapplication card he told Dickey that he had signed one the previous fall; and thatbefore Hatfield actually signed an application card and checkoff slip on May 13, hehad made several bona fide attempts to join the Union.The record is manifestly clear, and the Trial Examiner finds, that the parties tothe above-mentioned collective-bargaining contract administered the collection ofdues andinitiationfees through a system mutually agreeable, including the variousmechanical operations involved.What actually transpired with respect to the ad-ministration of the aforesaid system for the first payroll period in May 1955, as it ap-plied to Hatfield, Thomas, and Spangle, was testified to by Johnson and by WarrenW. Anderson, the Company's paymaster.According to the latter's uncontradictedand credited testimony, Anderson's department received on May 16 or 17, Johnson'spay sheets for the woods employees including those of Hatfield, Thomas, and Spangle;that the pay sheets of each of the three named persons had entries inserted thereonby Johnson for the deduction of $23.50 forunion'dues and initiation fees; that be-tween May 17 and 20, in the regular course of business, these deductions were enteredupon Hatfield's, Thomas', and Spangle's earnings record sheets, -upon the Company'spayroll journal, and upon said employees' paycheck stubs; that under date of May 20,at Hatfield's request, a check for $23.50 was sent by the Company to' the Union inpayment of Hatfield's initiation fees and dues; that on May 28, in accordance withthe practice acceptable to the Union, the Company sent the Union the regular andcustomary dues collection list for the payroll period for the first half of May, whichcontained notations that $23.50 had been deducted from the pay of Hatfield, Thomas,and Spangle; that sometime between June 1 and 5, the Company sent the Union acheck for the initiation fees and dues checked off for said payroll period, including INTERNATIONAL WOODWORKERS OF AMERICA415$23.50 for Spangle and a like amount for Thomas but excluding any amount forHatfield because of the separate check for $23.50 previously sent to the Union; andthat the dues and initiation fees collection list and the Company's check for initiationfees and dues of all employees who had duly authorized such deductions were ac-cepted by Respondent without question.12Hatfield's actions in signing a membership application card on May 13, and thenhanding it to Gordon, an authorized shop steward, clearly establishes that hisnumerous efforts prior thereto to join the Union were sincere and illustrates a bonafide attempt on his part to comply with the contract's union-security provisions.The Trial Examiner so finds.The Trial Examiner further finds that by executingthe checkoff slip prepared by Gordon on May 13, which Gordon gave to Johnson,to whom all such slips signed by the woods operators are delivered, Hatfield madea "full and unqualified tender" within the meaning of the doctrine laid down by theBoard in theAluminumcase (112 NLRB 619). This finding is especially bolsteredby the fact that article V of the contract between Respondent and the Company readsin part as follows:The Company shall honor written assignments of wages to the Union whenthe assignments are submitted in substantially the following form:To RALPH L. SMITH LUMBER CO.,Dated ----------------Anderson, Calif.-Until further notice, I hereby authorize you to deduct from my wagesmonthly, and to pay to Local Union No. 433, IWA-CIO, Union dues of$------------ per month.--------- ---------------------------(Slgnature of Employee)Such an assignment may be revoked in writing at any time.Until suchan assignment is revoked the Employer shall remit to the Union the duesdeducted pursuant to such assignment not less than once each month, withtions were made and the amount of each deduction.The Union shall hold the Employer harmless against any claim which maybe made by reason of the deduction of Union dues.Furthermore, the Union posted in conspicuous places about the camp placard!calling the employees' attention to the availability of checkoff slips for both initiation,fees and dues and thus it appears that Respondent agreed to accept as a full andunqualified tender of initiation fees and dues signed checkoff slips.Upon the record as a whole, the Trial Examiner is convinced, and finds, thatRespondent's actions as epitomized above, in attempting to cause, and actually caus-ing, the Company to unlawfully discharge Hatfield, were violative of Section 8 (b)(1) (A) and (2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Ralph L. Smith Lumber Company, set forth in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and, such of them as have been found to be unfair laborpractices, tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices affectingcommerce within the meaning of Section 8 (b) (1) (A) and (2) of the Act, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.In order to make effective the interdependent guarantee of Section _7, to preventa recurrence of unfair labor practices and thereby minimize industrial strife whichburdens and obstructs commerce and thus effectuate the policies of the Act, the TrialExaminer will recommend that Respondent cease and desist from in any r'-^nn-r,infringing upon the rights of the employees or prospective employees of Ralph L.Smith Lumber 'Company, or of any other employer, guaranteed in Section 7 ofthe Act.1eMost of the 500 plant employees and most of the 60 to 80 woods operators in theCompany's ergploy in May 1955, had authorired the Company to deduct from their paythe required initiation fees and dues 416DECISIONS' OF NATIONAL LABOR RELATIONS BOARDAs it has been found that Respondent, in violation of the Act, caused Ralph L.Smith Lumber Company to discharge Charles R. Hatfield, the Trial Examiner shallrecommend that Respondent make him whole for any loss of pay he may havesuffered because of the discrimination against him by payment to him of a sumof money equal to the amount he would normally have earned as wages, less hisnet earnings during the period he was not working full time for Ralph L. SmithLumber Company from May 17 to July 14, 1955.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalWorkers of America, Local Union No. 13-433, affiliated withCongress of Industrial Organizations, is a labor organization within the meaning ofSection 2 (5) of the Act.2.Ralph L. Smith Lumber Company, Anderson, California, is an employer withinthe meaning of Section 2 (2) of the Act and is engaged in commerce within themeaning of Section 2 (6) of the Act.3.By restraining and coercing employees of the Company in the exercise of therights guaranteed in Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.4.By causing and attempting to cause the Company, an employer, to discriminateagainst its employees, in violation of Section 8 (a) (3) of the Act, Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (b) (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Hudson Pulp and Paper Corporation,Tissue Division and Inter-national Brotherhood of Pulp, Sulphite and Paper Mill Work-ers, AFL-CIO, Pulp and Tissue Local No. 852, Petitioner.CaseNo. 12-RC-21 (formerly 10-RC-3666).February 21, 1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of- the NationalLabor Relations Act, a hearing was held before Allen Sinsheimer,Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1:The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:'International Brotherhood of Paper Makers, AFL-CIO,herein called the Intervenor,intervened on the basis of its contiact with the EmployerInternationalAssociation ofMachinists,AFL-CIO, herein called IAM, and International Brotherhood of ElectricalWorkers, AFL-CIO, herein called IBEW, intervened on the basis of their contracts withthe Employer, but only for the purpose of protecting their contractual Interests.117 NLRB No. 61.